By the Court.
There was sufficient evidence to justify a verdict of guilty. The jury having found that a mesh net was a seine, there was no variance. In weighing the testimony of the government witness, the jury had the right to consider what was his condition and station, and the reference to him by the court in the charge as the sheriff of the county is no ground of exception. The court properly left it to the jury to say to what extent his credit was affected by the fact that he was interested in the result of the case. Exceptions overruled.